Citation Nr: 0824273	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-36 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
February 1988 and from May to July 1997.  The DD Form 214 
recites that he also had three months and ten days of prior 
active service and two years, four months and twenty-six days 
of prior inactive service.  It is also reported that he had 
active duty for training (ACDUTRA) from June 16, 1983, to 
July 21, 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision by which the RO denied 
entitlement to service connection for PTSD.  

In April 2008, the veteran testified at a hearing before the 
undersigned that took place at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Of fundamental importance is the character of the veteran's 
service in the summer of 1982, when the veteran alleges that 
the PTSD-inducing stressor or stressors occurred.  The 
veteran maintains that he is suffering from PTSD due to a 
sexual assault or assaults during basic training that took 
place between his junior and senior years of high school.  It 
is not clear from the record whether the veteran was on 
ACDUTRA at that time or whether his high school service is 
classified some other way.  The service information of 
record, however, is not inconsistent with the veteran's 
declaration of approximately eight weeks of basic training 
beginning in June 1982 at Fort Dix, New Jersey, with the 4th 
platoon, Echo Company, 3rd battalion , 5th training brigade.

The RO has provided notice of the Veterans Claims Assistance 
Act of 2000 (VCAA) that is relevant to the veteran's claim.  
The Board, however, is of the view that some clarification is 
warranted.  The RO sent notice regarding the establishment of 
service connection for PTSD that is due to combat stressors.  
In this instance, the veteran is asserting that his PTSD is 
due to sexual assault.  Accordingly, the provisions of 
38 C.F.R. § 3.403 (f)(3) are for application.

Finally, it appears that the veteran is seeking or sought 
Social Security Administration (SSA) disability benefits for 
mental disorders.  The RO should obtain from SSA the records 
pertinent to the veteran's claim for SSA disability benefits 
as well as the medical records relied upon concerning that 
claim.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Please request a further search 
through official sources to verify the 
nature and duration of the veteran's 
service during the summer of 1982.

2.  Send the veteran an amended VCAA 
notice that pertains to claims of 
entitlement to service connection for PTSD 
based on sexual assault pursuant to 
38 C.F.R. § 3.403 (f)(3).

3.  Obtain from SSA the records pertinent 
to the veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

4.  Readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



